Per Curiam.
John E. Waln, the testator, devised Iris homestead farm, consisting of two hundred and ninety-three acres, to his wife and five daughters. His wife predeceased him, in October, 1895.
*512At the time -of the death of the'testator, August 13th, 1896, his five daughters survived him.
The complainants, two daughters of the testator, brought their suit for the partition of the homestead farm, making the testator’s three remaining daughters, together with the husband of a married one, defendants.
The defendants filed a joint and several plea to the whole bill and set up as a bar to the complainants’ suit a clause in the testator’s will which reads: “I do order and direct that the homestead property be not sold so long as my wife or daughters require or need the same for a home.” The decree, advised by the learned vice-chancellor overruling the plea, based on his construction of the clause of the will above quoted, is affirmed. The other matters discussed by the vice-chancellor in his conclusions have not been considered and are not passed upon.
For affirmance — The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, White, Terhune, Heppenheimer, Williams —14.
For reversal — None.